DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on November 16, 2022 has been received and considered. By this amendment, claims 1 and 9 are amended, claims 12-14 are cancelled, and claims 1-6, 8, 9, and 11 are now pending in the application.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 8, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Karsdon (U.S. 2020/0086110) in view of Haessler (U.S. 2014/0296933). Regarding claim 1, Karsdon discloses a neural electrode assembly 100, comprising: a cover 102 configured to be inserted into a uterus in a non-invasive manner (see Figures 1A, 1B, and 2 and paragraph [0048], where the insertion shown and described is considered to be “into a uterus in a non-invasive manner” in the same way as that described in Applicant’s specification at page 3, lines 10-12, where it is described that “the recording neural electrode may be disposed around the cervix by the insertion of the body into the uterus” and, thus, disposal of the device of Karsdon around the cervix is considered to satisfy the limitation of “configured to be inserted into a uterus in a non-invasive manner”); and a plurality of electrodes 114A-D covered by the cover, and configured to stimulate a uterus of a patient to suppress a uterine contraction (see Figures 1A and 1B and paragraphs [0050] and [0062]; it is considered that the electrodes of Karsdon are configured to stimulate a nerve entering the uterus to suppress a uterine contraction, as the stimulation of the smooth muscle of the uterus would stimulate any underlying nerves which are entering the uterus; Karsdon discloses the pulse attributes necessary to stimulate nerves in paragraph [0056]); wherein the cover has a ring shape configured to encircle a cervix (see Figures 1A, 1B, and 2). Furthermore, Karsdon discloses that a pair of electrodes 114A-D may be used as voltage recording electrodes to sense an impedance of tissue (see paragraphs [0105]-[0106]). Such electrodes are considered the “recording neural electrode” configured to measure a uterine contraction-evoked neural signal as claimed. However, Karsdon fails to explicitly disclose that the recording neural electrode is disposed on an inner part of the cover or the stimulating neural electrode is disposed at an outer part of the cover or when the recording neural electrodes is defined as being positioned at a twelve o’clock position on an outer perimeter of the ring shape, the two parts of the stimulation neural electrodes are respectively positioned at a four o’clock position and an eight o’clock position on the outer perimeter of the ring shape, such that when the neural electrode assembly is in place in the uterus, the two parts are respectively adjacent to uterosacral ligaments on sides of the cervix. Haessler teaches a neural electrode assembly, comprising: a cover 4 configured to be inserted into a uterus in a non-invasive manner (see Figures 5 and 6, where the insertion shown and described is considered to be “into a uterus in a non-invasive manner” in the same way as that described in Applicant’s specification at page 3, lines 10-12, where it is described that “the recording neural electrode may be disposed around the cervix by the insertion of the body into the uterus” and, thus, disposal of the device of Haessler around the cervix is considered to satisfy the limitation of “configured to be inserted into a uterus in a non-invasive manner”); a recording neural electrode 270 covered by the cover (see Figure 73); and a stimulating neural electrode 6/16 covered by the cover, and configured to stimulate a nerve entering the uterus to suppress a uterine contraction (see Figure 73 and paragraphs [0222] and [0223]); wherein the cover has a ring shape configured to encircle a cervix (see Figure 5, 6, and 73), the recording neural electrode is disposed at an inner part of the cover (see Figures 6 and 73 where the recording electrode is shown as extending between an inner and an outer part of the cover and, thus, is “disposed at an inner part of the cover”), the stimulation electrode has two parts disposed at an outer part of the cover (see Figures 6 and 73 where the stimulating electrodes are shown as extending between an inner and an outer part of the cover and, thus, is “disposed at an outer part of the cover”), and when the recording neural electrodes is defined as being positioned at a twelve o’clock position on an outer perimeter of the ring shape, the two parts of the stimulation neural electrodes are respectively positioned at a four o’clock position and an eight o’clock position on the outer perimeter of the ring shape, such that when the neural electrode assembly is in place in the uterus, the two parts are respectively adjacent to uterosacral ligaments on sides of the cervix (see Figure 73 and Abstract). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the location of the recording neural electrodes and the stimulating electrodes such that the recording neural electrode is disposed on an inner part of the cover, the stimulating neural electrode is disposed at an outer part of the cover, and when the recording neural electrodes is defined as being positioned at a twelve o’clock position on an outer perimeter of the ring shape, the two parts of the stimulation neural electrodes are respectively positioned at a four o’clock position and an eight o’clock position on the outer perimeter of the ring shape, such that when the neural electrode assembly is in place in the uterus, the two parts are respectively adjacent to uterosacral ligaments on sides of the cervix, as taught by Haessler, as it has been held that choosing from a finite number of identified predictable solutions (the locations of the electrodes on the cover) with a reasonable expectation of success requires only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007). 
Regarding claim 2, when sensor 702 of Karsdon is incorporated into the neural electrode assembly 100, the recording neural electrode would be configured to be disposed around the cervix by the insertion of the cover into the uterus, to continuously monitor the uterine contraction-evoked neural signal.
Regarding claim 3, Karsdon discloses that the stimulating neural electrode is configured to apply stimulation based on received uterine contraction data (see paragraph [0090]).
Regarding claim 4, Karsdon discloses that the stimulating neural electrode is configured to apply a nerve stimulation signal of sufficient intensity to stop or delay preterm birth, corresponding to the detected degree of uterine contraction (see paragraphs [0035] and [0112]).
Regarding claim 5, Karsdon discloses that the frequency of the stimulation is utilized to control a depth of penetration of the electrical energy (see paragraph [0055]). Further, Karsdon discloses at paragraph [0056] the stimulation parameters that are necessary to stimulate nerves. As such, it is respectfully submitted that the electrodes of Karsdon are “configured to stimulation sympathetic nerves of the uterosacral ligaments to suppress the uterine contraction” because the electrodes deliver the stimulation that are applied to and through them and, thus, would apply the nerve stimulation discussed at paragraph [0056].
Regarding claim 6, Karsdon discloses that the cover 102 may be formed of silicone, latex, or other similar biocompatible materials, but fails to explicitly disclose that the cover includes at least one biocompatible material of ethylene vinyl acetate (EVA) copolymer, poly ethylene (PE), poly styrene (PS), poly ethylene terephthalate (PET), poly vinyl chloride (PVC), poly vinylidene chloride (PVDC), poly propylene (PP), and poly vinyl alcohol (PVA). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cover of Karsdon to include at least one biocompatible material of ethylene vinyl acetate (EVA) copolymer, poly ethylene (PE), poly styrene (PS), poly ethylene terephthalate (PET), poly vinyl chloride (PVC), poly vinylidene chloride (PVDC), poly propylene (PP), and poly vinyl alcohol (PVA), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. MPEP 2144.07
Regarding claim 8, Karsdon discloses a communication unit 120 electrically connected to the electrodes and the sensor to wirelessly transmit and receive a signal and a command, wherein the communication unit is configured to: transmit the neural signal measured through the recording neural electrode to a monitoring terminal, and receive a command for suppressing the uterine contraction from the monitoring terminal to control the stimulating neural electrode (see Figure 1A and paragraphs [0044]-[0046]).
Regarding claim 9, Karsdon discloses a neural electrode control system, comprising: a neural electrode assembly 100 that is configured to be inserted into a uterus in a non-invasive manner to continuously measure a uterine contraction-evoked neural signal and stimulate a nerve entering the uterus to suppress a uterine contraction (see Figure 2 and paragraph [0048]); and a monitoring terminal 706 to receive the uterine contraction-evoked neural signal continuously measured through the neural electrode assembly, and when the uterine contraction is detected, transmit a command for suppressing the uterine contraction to the neural electrode assembly to induce the neural electrode assembly to stimulate the nerve entering the uterus (see Figure 7 and paragraphs [0046], [0060], and [0101]); wherein the neural electrode assembly includes a cover having a ring shape 102 configured to encircle the cervix (see Figures 1A, 1B, and 2 and paragraph [0048], where the insertion shown and described is considered to be “into a uterus in a non-invasive manner” in the same way as that described in Applicant’s specification at page 3, lines 10-12, where it is described that “the recording neural electrode may be disposed around the cervix by the insertion of the body into the uterus” and, thus, disposal of the device of Karsdon around the cervix is considered to satisfy the limitation of “configured to be inserted into a uterus in a non-invasive manner”); and a plurality of electrodes 114A-D covered by the cover, and configured to stimulate a uterus of a patient to suppress a uterine contraction (see Figures 1A and 1B and paragraphs [0050] and [0062]; it is considered that the electrodes of Karsdon are configured to stimulate a nerve entering the uterus to suppress a uterine contraction, as the stimulation of the smooth muscle of the uterus would stimulate any underlying nerves which are entering the uterus; Karsdon discloses the pulse attributes necessary to stimulate nerves in paragraph [0056]; it is respectfully submitted that it can be seen from Figure 2 of Karsdon that the positioning of the device locates the device and the electrodes of the device adjacent to uterosacral ligaments on both sides of the cervix). Furthermore, Karsdon discloses that a pair of electrodes 114A-D may be used as voltage recording electrodes to sense an impedance of tissue (see paragraphs [0105]-[0106]). Such electrodes are considered the “recording neural electrode” configured to measure a uterine contraction-evoked neural signal as claimed. However, Karsdon fails to explicitly disclose that the recording neural electrode is disposed on an inner part of the cover, the stimulating neural electrode is disposed at an outer part of the cover, or when the recording neural electrodes is defined as being positioned at a twelve o’clock position on an outer perimeter of the ring shape, the two parts of the stimulation neural electrodes are respectively positioned at a four o’clock position and an eight o’clock position on the outer perimeter of the ring shape, such that when the neural electrode assembly is in place in the uterus, the two parts are respectively adjacent to uterosacral ligaments on sides of the cervix. Haessler teaches a neural electrode assembly, comprising: a cover 4 configured to be inserted into a uterus in a non-invasive manner (see Figures 5 and 6, where the insertion shown and described is considered to be “into a uterus in a non-invasive manner” in the same way as that described in Applicant’s specification at page 3, lines 10-12, where it is described that “the recording neural electrode may be disposed around the cervix by the insertion of the body into the uterus” and, thus, disposal of the device of Haessler around the cervix is considered to satisfy the limitation of “configured to be inserted into a uterus in a non-invasive manner”); a recording neural electrode 270 covered by the cover (see Figure 73); and a stimulating neural electrode 6/16 covered by the cover, and configured to stimulate a nerve entering the uterus to suppress a uterine contraction (see Figure 73 and paragraphs [0222] and [0223]); wherein the cover has a ring shape configured to encircle a cervix (see Figure 5, 6, and 73), the recording neural electrode is disposed at an inner part of the cover (see Figures 6 and 73 where the recording electrode is shown as extending between an inner and an outer part of the cover and, thus, is “disposed at an inner part of the cover”), the stimulation electrode has two parts disposed at an outer part of the cover (see Figures 6 and 73 where the stimulating electrodes are shown as extending between an inner and an outer part of the cover and, thus, is “disposed at an outer part of the cover”), and when the recording neural electrodes is defined as being positioned at a twelve o’clock position on an outer perimeter of the ring shape, the two parts of the stimulation neural electrodes are respectively positioned at a four o’clock position and an eight o’clock position on the outer perimeter of the ring shape, such that when the neural electrode assembly is in place in the uterus, the two parts are respectively adjacent to uterosacral ligaments on sides of the cervix (see Figure 73 and Abstract). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the location of the recording neural electrodes and the stimulating electrodes such that the recording neural electrode is disposed on an inner part of the cover, the stimulating neural electrode is disposed at an outer part of the cover, and when the recording neural electrodes is defined as being positioned at a twelve o’clock position on an outer perimeter of the ring shape, the two parts of the stimulation neural electrodes are respectively positioned at a four o’clock position and an eight o’clock position on the outer perimeter of the ring shape, such that when the neural electrode assembly is in place in the uterus, the two parts are respectively adjacent to uterosacral ligaments on sides of the cervix, as taught by Haessler, as it has been held that choosing from a finite number of identified predictable solutions (the locations of the electrodes on the cover) with a reasonable expectation of success requires only routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007).
Regarding claim 11, Karsdon discloses that the cover has an upper part (top view shown in Figure 1A) and a lower part (bottom view shown in Figure 1B); and the electrodes and communication unit are ring-shaped and configured to be accommodated between the upper part and the lower part (see Figures 1A and 1B).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMIE K MARLEN whose telephone number is (571)272-1986.  The examiner can normally be reached on Monday through Friday from 8 am until 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAMMIE K MARLEN/            Primary Examiner, Art Unit 3792